DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 06/22/2022. Claims 2, 10-14 and 16-19 have been amended. 

3. 	The Examiner withdraws the 35 USC 112(f) claim interpretation of claims 10-19 since the claims have been amended to include a processor for performing the functions of the previously claimed “components”.  

Response to Arguments
4.	Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive. 
5.	Applicant submits that Kang fails to disclose “acquiring by an electronic device, in response to obtaining an image capturing operation triggered by a user prior to taking off, image frames within a designated duration, upon entering a take-off capture mode" as recited in claims 1 and 10, see pages 11-14 of the Remarks. 
 	Specifically, Applicant submits that Kang discloses “that when the user presses the start button, the electronic device 100 emits the auxiliary light 166 for a preset time; and then, when the auxiliary light 166 stops flashing, AF/AE is executed, thereby detecting the movement of the subject” and that these teachings of Kang are in contrast to the limitations presented in claims 1 and 10. 
 	Examiner respectfully disagrees. The “image capturing operation”, which is triggered (submitted) prior to a user taking off (before the specific detected movement), is interpreted as – pressing the start button – which is a command provided before the jumping action--. That is, the start button is pressed before (prior) the user jumps; where the “take-off” limitation is interpreted as the detected specific movement (i.e. jump). As pointed out by the Applicant, Kang discloses at paragraphs 0129-0132, “the electronic apparatus 100 is changed to a moving subject capturing mode and determines the motion detection area according to a user setting”. Therefore, the claimed “take-off captured mode” is interpreted as the taught “moving subject capturing mode”. Thus, first the user presses the start button, which corresponds to the claimed image capturing operation (submitted before the action “take-off/jump”); after the light 166 stops flashing, the apparatus enters the moving subject capturing mode, which corresponds to the claimed take-off mode, hence the specific movement is detected (jump/take off); and finally with the detection of the motion the plurality of images are captured with a designated time (time required to take five images), which corresponds to the claimed acquiring images with designated duration. 
 	Although Kang discloses the additional features of the auxiliary light 166, the claims do not preclude the light features from being implemented in the image capturing process. The claims do not define what exactly the “image capturing operation” comprise. Thus, it is believed that pressing the start button before the execution of the jump meets the claimed limitations as discussed above. 
6. 	Applicant also argues that Kang fails to disclose "performing by the electronic device an image capturing operation and outputting a take-off capture image based on the designated image frame, when an acquiring time period does not reach the designated duration but the designated image frame is filtered based on the acquired image frames, OR when an acquiring time period reaches the designated duration" as recited in claims 1 and 10; see pages 14-15 of the Remarks. 
 	Specifically, Applicant argues that Kang discloses “after the sequential image capture operation has been performed, the controller 174 may display thumbnail images of sequentially captured images” and that this teaching is opposite to the claimed limitations. 
 	Examiner respectfully disagrees. In response to Applicant’s position, the examiner would like to point out that claims 1 and 10 include optional language for the outputting of the take-off images:"performing by the electronic device an image capturing operation and outputting a take-off capture image based on the designated image frame, when an acquiring time period does not reach the designated duration but the designated image frame is filtered based on the acquired image frames, OR when an acquiring time period reaches the designated duration"
 	Therefore, the take-off capture image can be outputted when the acquiring time period reaches the designated duration; which is taught by Kang in paragraphs 0105 and 0132-0133: “if the subject has jumped, the electronic apparatus 100 determines that the subject has moved and sequentially captures, say, five images” and “after the sequential image capture operation has been performed, the controller 174 may display thumbnail images of sequentially captured images”. The claimed designated duration is interpreted as the time required to capture five images. Once the time required to capture five images is met, then the jump captured images are outputted to be displayed. The claims do not indicate that the outputted take-off capture images are full resolution images that exclude thumbnail images. The claims are not restricted to only outputting images when the acquiring time period does not reach the designated duration. The designated frame is also not limited to a single frame, thus the claimed designated frame can comprise a plurality of images that include the detected motion. 


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. 	Claims 1, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US-PGPUB 2015/0189142). 
 	Regarding claim 1, Kang discloses a take-off capture method (see fig. 7), comprising: 
 	acquiring by an electronic device, in response to obtaining an image capturing operation triggered by a user prior to taking off, image frames within a designated duration, upon entering a take-off capture mode (Perform sequential photography 740 (1104) after the user presses the start button. Time intervals of the sequential image capture operation is predetermined; see figs. 7, 11 and paragraphs 0127-0132, 0081, 0102, 0104, 0143); 
 	filtering by the electronic device at least one designated image frame based on the acquired image frames, the designated image frame being an image frame where the user is at a take-off high point within the designated duration (Capturing and analyzing images to provide images of a person that has jumped and reached the highest point; see paragraphs 0100, 0111, 0132 and figs. 6A, 6B, 7, 11); and 
 	performing by the electronic device an image capturing operation and outputting a take-off capture image based on the designated image frame, when an acquiring time period does not reach the designated duration but the designated image frame is filtered based on the acquired image frames, or when an acquiring time period reaches the designated duration (After the sequential image capture operation has been performed, the controller display thumbnail images of sequentially captured images; see items 750, 1105 and figs. 7, 8, 11 and paragraphs 0105, 0133). 

 	Regarding claim 10, Kang discloses an electronic device (Electronic apparatus 100; see fig. 1), comprising: 
 	a processor (Processor 120; see paragraph 0048 and fig. 1); and 
 	a memory for storing instructions executable by the processor (Storage unit 150; see paragraphs 0048, 0061); wherein the processor is configured to: 
 	acquire, in response to obtaining an image capturing operation triggered by a user prior to taking off, image frames within a designated duration, upon entering a take-off capture mode (Perform sequential photography 740 (1104) after the user presses the start button. Time intervals of the sequential image capture operation is predetermined; see figs. 7, 11 and paragraphs 0127-0132, 0081, 0102, 0104, 0143); 
 	filter at least one designated image frame based on the acquired image frames, the designated image frame being an image frame where the user is at a take-off high point within the designated duration (Capturing and analyzing images to provide images of a person that has jumped and reached the highest point; see paragraphs 0100, 0111, 0132 and figs. 6A, 6B, 7, 11); and 
 	perform an image capturing operation and output a take-off capture image based on the designated image frame, when an acquiring time period does not reach the designated duration but the designated image frame is filtered based on the acquired image frames, or when an acquiring time period reaches the designated duration (After the sequential image capture operation has been performed, the controller display thumbnail images of sequentially captured images; see items 750, 1105 and figs. 7, 8, 11 and paragraphs 0105, 0133). 

 	Regarding claim 20, Kang discloses a non-transitory computer-readable storage medium (A non-transitory program storage unit 150; see paragraphs 0048, 0061) having instructions (The non-transitory program storage unit 150 stores programs that control the operation of the electronic apparatus 100; see paragraph 0061) stored thereon for execution by a processor (Processor 120; see paragraph 0048 and fig. 1) of a mobile terminal (The electronic apparatus 100 of FIG. 1 can be integrated in a smartphone; see paragraph 0070), to enable the mobile terminal to execute steps of the take-off capture method according to claim 1 (see the rejection of claim 1 above).  


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 2-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Jin (US-PGPUB 2015/0063636). 
 	Regarding claim 2, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses the designated image frame comprises at least two image frames, and the at least two image frames comprise at least one of: 
 	a first number of image frames in order of take-off high points from high to low, in multiple image frames (see images in section 801 (1105); see figs. 8, 11 and paragraphs 0109, 0105, 0133); 
 	an image frame where the user is at a highest point of take-off (image shown in section 802; see fig. 8) and a second number of image frames adjacent to the image frame where the user is at the highest point of take-off (images in section 801 surrounding image 802; see figs. 8, 11 and paragraphs 0109, 0105, 0133), in the multiple image frames; and 
 	a third number of image frames adjacent to the image frame where the user is at the highest point of take-off (images in section 801 surrounding image 802; see figs. 8, 11 and paragraphs 0109, 0105, 0133), in the multiple image frames. 
 	However, Kang fails to expressly disclose the outputting a take-off capture image based on the designated image frame comprises: synthesizing and outputting the take-off capture image, based on the at least two image frames.  
 	On the other hand, Jin discloses the outputting a take-off capture image based on the designated image frame comprises: synthesizing and outputting the take-off capture image, based on the at least two image frames (The electronic apparatus can extract persons from the images of the plurality of images of the jumping subject having the highest priorities based on the persons and can generate a synthesized image that is synthesized with the extracted persons and the same background as a preferred image of the jumping subject; see paragraphs 0105-0106. The priority selection can include an image captured when heights of all jumping persons is the highest; see paragraph 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the outputting a take-off capture image based on the designated image frame comprises: synthesizing and outputting the take-off capture image, based on the at least two image frames for the purpose of improving the quality of captured jumping image (see paragraph 0108 of Jin). 

 	Regarding claim 3, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses the image detection processing can include a face a detection process; see paragraph 0060.
 	However, Kang fails to expressly disclose said filtering the designated image frame based on the acquired image frames comprises: caching the acquired image frames to a face recognition cache region and an original image buffer; and invoking, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows.  
 	Nevertheless, Jin discloses filtering the designated image frame based on the acquired image frames comprises: caching the acquired image frames to a face recognition cache region and an original image buffer (For images captured using fast continuous photographing, the face recognition unit 91 detects facial regions in the images by predicting positions of faces based on a shutter speed and gravitational acceleration (e.g., as the subject jumps and returns to the ground); see fig. 2 and paragraphs 0064); and invoking, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows (Determine respective priorities for the plurality of images of the jumping subject and align the plurality of images of the jumping subject based on the determined priorities. The electronic apparatus can display only a predetermined number of images of the jumping subject in the priority descending order and can delete or omit the remaining images of the jumping subject; see steps S703-S704; fig. 7 and paragraphs 0102-0103). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide said filtering the designated image frame based on the acquired image frames comprises: caching the acquired image frames to a face recognition cache region and an original image buffer; and invoking, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows for the purpose of quickly detecting the preferred images (see paragraph 0106 of Jin). 

 	Regarding claim 4, Kang and Jin disclose everything claimed as applied above (see claim 3). However, Kang fails to disclose the filtering the designated image frame with designated sliding windows comprises: performing content recognition on the image frames in each sliding window in turn, and obtaining coordinate information of corresponding content; and performing at least one of determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame; and determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame.  
 	On the other hand, Jin discloses the filtering the designated image frame with designated sliding windows comprises: performing content recognition on the image frames in each sliding window in turn, and obtaining coordinate information of corresponding content; and performing at least one of 
 	determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame (Align the plurality of images of the jumping subject based on the determined priorities and display the aligned images of the jumping subject on a display unit; see S704 in fig. 7 and paragraph 0103. The priority selection can include an image captured when heights of all jumping persons is the highest; see paragraph 0070); and 
 	determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the filtering the designated image frame with designated sliding windows comprises: performing content recognition on the image frames in each sliding window in turn, and obtaining coordinate information of corresponding content; and performing at least one of determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame; and determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame for the purpose of quickly detecting the preferred images. 

 	Regarding claim 5, Kang and Jin disclose everything claimed as applied above (see claim 4). However, Kang fails to expressly disclose the performing content recognition on the image frames in each sliding window comprises at least one of: performing a tracking recognition of human body on the image frames in each sliding window; and performing a predetermined part recognition of human body on the image frames in each sliding window.
 	Nevertheless, Jin discloses the performing content recognition on the image frames in each sliding window comprises at least one of: 
 	performing a tracking recognition of human body on the image frames in each sliding window; and 
 	performing a predetermined part recognition of human body on the image frames in each sliding window (For images captured using fast continuous photographing, the face recognition unit 91 detects facial regions in the images by predicting positions of faces based on a shutter speed and gravitational acceleration (e.g., as the subject jumps and returns to the ground); see fig. 2 and paragraphs 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the performing content recognition on the image frames in each sliding window comprises at least one of: performing a tracking recognition of human body on the image frames in each sliding window; and performing a predetermined part recognition of human body on the image frames in each sliding window for the purpose of quickly detecting the preferred images. 

 	Regarding claim 6, Kang and Jin disclose everything claimed as applied above (see claim 5). However, Kang fails to expressly disclose the predetermined part includes human eyes and/or human face.  
 	On the other hand, Jin discloses the predetermined part includes human eyes and/or human face (The face recognition unit 91 detects facial regions in the images; see fig. 2 and paragraphs 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the predetermined part includes human eyes and/or human face for the purpose of quickly detecting the preferred images. 

 	Regarding claim 7, Kang discloses everything claimed as applied above (see claim 1). However, Kang fails to disclose the outputting a take-off capture image based on the designated image frame comprises: synthesizing the designated image frame through a multi-frame noise reduction algorithm and outputting the take-off capture image.  
 	Nevertheless, Jin discloses disclose the outputting a take-off capture image based on the designated image frame comprises: synthesizing the designated image frame through a multi-frame noise reduction algorithm and outputting the take-off capture image (The electronic apparatus can extract persons from the images of the plurality of images of the jumping subject having the highest priorities based on the persons and can generate a synthesized image that is synthesized with the extracted persons and the same background as a preferred image of the jumping subject; see paragraphs 0105-0106). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the outputting a take-off capture image based on the designated image frame comprises: synthesizing the designated image frame through a multi-frame noise reduction algorithm and outputting the take-off capture image for the purpose of improving the quality of captured jumping image (see paragraph 0108 of Jin). 

 	Regarding claim 8, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses reducing an exposure table corresponding to standard exposure parameters of a current image capturing scene, prior to entering the take-off capture mode to start acquiring the image frames (The controller 174 sequentially captures the subject when the value of the motion of the subject is equal to or greater than the threshold value. Then, the controller 174 provides a fast shutter speed so as to avoid motion blur; see paragraphs 0081-0082). 

 	Regarding claim 9, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses displaying and caching preview pictures in real time, in response to entering the take-off capture mode (When the electronic apparatus 100 is in a moving subject capturing mode, the motion detection area 400 is displayed to overlap the live view image; see paragraphs 0089, 0129-0132 and figs. 7, 11). 

 	Regarding claim 11, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses the designated image frame comprises at least two image frames, and the at least two image frames comprise at least one of: 
 	a first number of image frames in order of take-off high points from high to low, in multiple image frames (see images in section 801 (1105); see figs. 8, 11 and paragraphs 0109, 0105, 0133); 
 	an image frame where the user is at a highest point of take-off (image shown in section 802; see fig. 8) and a second number of image frames adjacent to the image frame where the user is at the highest point of take-off (images in section 801 surrounding image 802; see figs. 8, 11 and paragraphs 0109, 0105, 0133), in the multiple image frames; and 
 	a third number of image frames adjacent to the image frame where the user is at the highest point of take-off (images in section 801 surrounding image 802; see figs. 8, 11 and paragraphs 0109, 0105, 0133), in the multiple image frames.
 	However, Kang fails to expressly disclose the processor is further configured to: synthesize and output the take-off capture image, based on the at least two image frames.  
 	Nevertheless, Jin discloses the processor is further configured to: synthesize and output the take-off capture image, based on the at least two image frames (The electronic apparatus can extract persons from the images of the plurality of images of the jumping subject having the highest priorities based on the persons and can generate a synthesized image that is synthesized with the extracted persons and the same background as a preferred image of the jumping subject; see paragraphs 0105-0106. The priority selection can include an image captured when heights of all jumping persons is the highest; see paragraph 0070). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the processor is further configured to: synthesize and output the take-off capture image, based on the at least two image frames for the purpose of improving the quality of captured jumping image (see paragraph 0108 of Jin). 

 	Regarding claim 12, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses the image detection processing can include a face a detection process; see paragraph 0060.
 	However, Kang fails to expressly disclose the processor is configured to: cache the acquired image frames to a face recognition cache region and an original image buffer; and invoke, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows. 
 	Nevertheless, Jin discloses the processor is configured to: cache the acquired image frames to a face recognition cache region and an original image buffer (For images captured using fast continuous photographing, the face recognition unit 91 detects facial regions in the images by predicting positions of faces based on a shutter speed and gravitational acceleration (e.g., as the subject jumps and returns to the ground); see fig. 2 and paragraphs 0064); and invoke, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows (Determine respective priorities for the plurality of images of the jumping subject and align the plurality of images of the jumping subject based on the determined priorities. The electronic apparatus can display only a predetermined number of images of the jumping subject in the priority descending order and can delete or omit the remaining images of the jumping subject; see steps S703-S704; fig. 7 and paragraphs 0102-0103). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to the processor is configured to: cache the acquired image frames to a face recognition cache region and an original image buffer; and invoke, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows for the purpose of quickly detecting the preferred images (see paragraph 0106 of Jin). 

 	 Regarding claim 13, Kang and Jin disclose everything claimed as applied above (see claim 12). However, Kang fails to disclose the processor is configured to: perform content recognition on the image frames in each sliding window in turn, and obtain coordinate information of corresponding content; and perform at least one of: determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame; and determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame.  
 	Nevertheless, Jin discloses the processor is configured to: perform content recognition on the image frames in each sliding window in turn, and obtain coordinate information of corresponding content; and perform at least one of: determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame (Align the plurality of images of the jumping subject based on the determined priorities and display the aligned images of the jumping subject on a display unit; see S704 in fig. 7 and paragraph 0103. The priority selection can include an image captured when heights of all jumping persons is the highest; see paragraph 0070); and determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the processor is configured to: perform content recognition on the image frames in each sliding window in turn, and obtain coordinate information of corresponding content; and perform at least one of: determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame; and determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame for the purpose of quickly detecting the preferred images. 

 	Regarding claim 14, Kang and Jin disclose everything claimed as applied above (see claim 13). However, Kang fails to expressly disclose the processor is configured to perform at least one of: a tracking recognition of human body on the image frames in each sliding window; and a predetermined part recognition of human body on the image frames in each sliding window.  
 	Nevertheless, Jin discloses the processor is configured to perform at least one of: a tracking recognition of human body on the image frames in each sliding window; and a predetermined part recognition of human body on the image frames in each sliding window (For images captured using fast continuous photographing, the face recognition unit 91 detects facial regions in the images by predicting positions of faces based on a shutter speed and gravitational acceleration (e.g., as the subject jumps and returns to the ground); see fig. 2 and paragraphs 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the processor is configured to perform at least one of: a tracking recognition of human body on the image frames in each sliding window; and a predetermined part recognition of human body on the image frames in each sliding window for the purpose of quickly detecting the preferred images. 

 	Regarding claim 15, Kang and Jin disclose everything claimed as applied above (see claim 14). However, Kang fails to expressly disclose the predetermined part includes human eyes and/or human face.  
 	On the other hand, Jin discloses the predetermined part includes human eyes and/or human face (The face recognition unit 91 detects facial regions in the images; see fig. 2 and paragraphs 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the predetermined part includes human eyes and/or human face for the purpose of quickly detecting the preferred images. 

 	Regarding claim 16, Kang discloses everything claimed as applied above (see claim 10). However, Kang fails to disclose the processor is configured to: synthesize the designated image frame through a multi-frame noise reduction algorithm and output the take-off capture image.
 	Nevertheless, Jin discloses the processor is configured to: synthesize the designated image frame through a multi-frame noise reduction algorithm and output the take-off capture image (The electronic apparatus can extract persons from the images of the plurality of images of the jumping subject having the highest priorities based on the persons and can generate a synthesized image that is synthesized with the extracted persons and the same background as a preferred image of the jumping subject; see paragraphs 0105-0106). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the processor is configured to: synthesize the designated image frame through a multi-frame noise reduction algorithm and output the take-off capture image for the purpose of improving the quality of captured jumping image (see paragraph 0108 of Jin). 

	Regarding claim 17, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses the processor is configured to: reduce an exposure table corresponding to standard exposure parameters of a current image capturing scene, prior to entering the take-off capture mode to start acquiring the image frames (The controller 174 sequentially captures the subject when the value of the motion of the subject is equal to or greater than the threshold value. Then, the controller 174 provides a fast shutter speed so as to avoid motion blur; see paragraphs 0081-0082). 

 	Regarding claim 18, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses the processor is configured to: display and cache preview pictures in real time, in response to entering the take-off capture mode (When the electronic apparatus 100 is in a moving subject capturing mode, the motion detection area 400 is displayed to overlap the live view image; see paragraphs 0089, 0129-0132 and figs. 7, 11). 

 	Regarding claim 19, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses further comprising memory storing instructions for execution by the processor to perform the image capturing operation and outputting the take-off capture image based on the designated image frame (The memory 130 can function as a main memory of the electronic apparatus 100, and can temporarily store information required during operations of the image signal processor 120 or the main controller 170. The non-transitory program storage unit 150 stores programs that control the operation of the electronic apparatus 100; see fig. 1 and paragraph 0061); wherein the take-off capture image is determined based on the designated image frames filtered out in the take-off capture mode to thereby ensure that the take-off capture image is an optimal image with an optimal take-off posture captured by the user during the take-off process (Capturing and analyzing images to provide images of a person that has jumped and reached the highest point; see paragraphs 0100, 0111, 0132 and figs. 6A, 6B, 7, 11).



Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/02/2022